Title: To James Madison from Richard Rush, 8 September 1819
From: Rush, Richard
To: Madison, James


Dear Sir.London September 8. 1819.
I beg to offer my best thanks for your acceptable favor of the tenth of May and the very interesting views which it held up of our home affairs. The enormous abuses of the banking system, seem at last to have roused our people to a just sense of the resulting dangers, and we shall henceforth, it is to be hoped, not witness so excessive a multiplication of these institutions, whilst those which prudence may permit us to have, will be kept under better regulation. Mr Jefferson, in a late letter which I had the pleasure of receiving from him, considers our present embarrassments as threatening evils as great to property as our revolutionary paper, pertinently adding, that the latter had the merit of purchasing our liberties, whilst the present bank trash has only furnished aliment to the fraudulent or the extravagant. But we must hope that better times will come round.
I have had great pleasure in procuring the best edition of Gibbon’s posthumous works, according to your wishes. I also send Sir Richard Hoare’s tour through Italy. The latter work is in the light of an addition to Eustace’s tour, which he did not live to finish, and tending to form in connexion with it, a complete account of the past and present state of Italy. It is in two volumes. Gibbon is in five. The whole go by this conveyance, and I trust will get safely to your hands. The united prices exhaust within a fraction, the fund that was left.
I lately paid a visit to Mr Coke at his celebrated estate at Holkham. Instead of attempting any account of it, I must beg your acceptance of the enclosed pamphlet, (of which I have another copy) in the pages of which will be found some description of Mr Coke’s modes of farming. The interest which you now take in such pursuits, entitles this little tract to a place upon your table; whilst the peculiar manner in which it is written, may render it not wholly devoid of entertainment.
The refusal of Spai⟨n⟩ to ratify the treaty of last February, w⟨ill in?⟩ fa⟨c⟩t, throw our foreign relations into n⟨ew?⟩ per⟨p⟩lexities. I do not as yet know even ⟨the?⟩ pre⟨t⟩exts for this fresh act of injustice and p⟨roc⟩rastination. I am happy to add, that it has not been brought about through the instrumentality of England. So at least I have been repeatedly and explicitly assured by Lord Castlereagh.
Mrs Rush desires her affectionate remembrances to Mrs Madison. I add my respectful ones. One of the most grateful pleasures that we propose to ourselves is that of being able at some future day after our return, to make a visit to Montpelier. I renew to you, dear Sir, the constant assurances of my affectionate attachment and great respect.
Richard Rush.
